MacIntyre, J.
The motion for a new trial contains only the general grounds. The evidence authorized the jury to find “that *113the female yielded to the defendant’s solicitation for sexual intercourse by reason of persuasion and a pending engagement to marry her and a repetition of the'promise of marriage.” Youmans v. State, 16 Ga. App. 196 (2) (84 S. E. 833). See also the following authorities cited in the Youmans case: ■ Wilson v. State, 58 Ga. 329; Pough v. State, 7 Ga. App. 610 (67 S. E. 695). It was not error to overrule the motion for a new trial.

Judg'ment affirmed.


Broyles, G. J., and Guerry, J., concur.